Citation Nr: 1328267	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased (compensable) evaluation for 
rhinosinusitis.

3.  Entitlement to an increased evaluation in excess of 10 
percent for a right knee disability, characterized as a 
right knee sprain.

4.  Entitlement to an increased evaluation in excess of 10 
percent for a left knee disability, characterized as 
retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from August 1986 to September 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating decision issued in 
January 2008, the RO denied an evaluation in excess of 10 
percent for a right knee disability and denied an evaluation 
in excess of 10 percent for left knee disability.  The 
Veteran submitted a timely substantive appeal in October 
2008 after an October 2008 statement of the case (SOC) was 
issued.  

In August 2011, the RO denied service connection for sleep 
apnea and denied an increased (compensable) evaluation for 
rhinosinusitis.  The denials were continued in December 
2011.  The Veteran submitted a timely substantive appeal 
addressing those claims in September 2012 after an SOC was 
issued earlier that same month.  

The claims for increased evaluations for a right knee and 
left knee disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In August 2013, the veteran submitted additional evidence 
pertinent to the appeal after the claims files were 
transferred to the Board.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2012).  The appellant provided a written waiver of 
review by the agency of original jurisdiction with the 
additional evidence.  Appellate review may proceed. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the 
Veteran's service-connected rhinosinusitis causes or 
contributes to his obstructive sleep apnea.

2.  The Veteran has chronic headaches, sensitivity to cold 
temperatures, and difficulty breathing due to 
rhinosinusitis, requiring continuous preventive therapy, but 
has no polyps or episodes of purulent drainage, and has 
minimal obstruction due to septal deviation.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for sleep 
apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2012).

2.  The criteria for a 10 percent evaluation for 
rhinosinusitis, but no higher evaluation, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 4.1, 4.14, 4.97, Diagnostic Codes 6510, 
6522 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These notice requirements apply to all five elements 
of a service-connection claim (Veteran status, existence of 
a disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded must be included.  Id.

As the Veteran's claim for service connection for sleep 
apnea is granted, it would be adverse to the Veteran's 
interest to take any further action at this time to obtain 
waiver of the Veteran's right to have that evidence reviewed 
by the agency of original jurisdiction prior to the Board's 
decision.  

As to the claim for an increased rating for rhinosinusitis, 
neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found 
by the Board.  Indeed, VA's duty to notify has been more 
than satisfied.  The Veteran was notified via letter dated 
in October 2010 of the criteria for establishing an 
increased rating, the evidence required in this regard, and 
his and VA's respective duties for obtaining evidence.  He 
also was notified of how VA determines disability ratings 
and effective dates if service connection is awarded.  This 
letter accordingly addressed all notice elements and 
predated the initial adjudication by the AOJ/RO in August 
2011.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).

The Board observes that service treatment records and post-
service private and VA clinical records for the period 
spanning the pendency of the appeal have been obtained and 
associated with the claims file.  VA examination has been 
conducted.  Virtual VA electronic information database, 
which includes over 300 pages of VA clinical records, have 
also been reviewed.  The Veteran has not identified any 
additional relevant records.

The Veteran was also afforded a VA examination in November 
2010 to assess the nature and severity of his 
rhinosinusitis.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The report of the November 
2010 examination was thorough and more than adequate upon 
which to base a decision with regard to the Veteran's claim.  
The VA examiner personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  See 38 
C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The Board notes that the Veteran's last examination is over 
three (3) years old.  The mere passage of time since that 
examination is not reason enough, alone, to require 
reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 
174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's rhinosinusitis since 
the November 201 VA examination.  He does not contend 
otherwise.

Discussion of the Veteran's April 2013 Travel Board hearing 
is also necessary.  The individual presiding over a hearing 
must comply with the duties set forth in 38 C.F.R. § 
3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
These duties consist of (1) fully explaining the issues and 
(2) suggesting the submission of evidence that may have been 
overlooked.  They were met here.  Entitlement to an 
increased rating for rhinosinusitis was identified as an 
issue at the hearing.  Information was elicited from the 
Veteran concerning the symptomatology of the disorder, its 
severity and how it effected his ability to work.  Sources 
of evidence relevant in this regard were identified during 
this process.  

The Board finally notes that VA treatment records were added 
to the electronic (Virtual VA) record available for 
appellate review after the RO issued a September 2012 SOC 
and certified the appeal to the Board.  VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a SSOC unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304 (2012).  During his April 2013 hearing 
before the Board, the Veteran stated that he wished to have 
the entire record reviewed with respect to his appeal, and 
that the record should be reviewed as a whole.  Specific 
reference as made to VA outpatient treatment obtained in 
2013.  The Veteran's testimony has been reduced to writing, 
and a hearing transcript is associated with the files 
available for appellate review.  The Board interprets the 
Veteran's testimony as a request to waive his procedural 
right to review of this evidence prior to the Board's 
decision.  

Based on the foregoing, the Board finds that the VA 
fulfilled its VCAA duties to notify and to assist the 
Veteran in the evidentiary development of the claims decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will therefore proceed with the adjudication of 
this appeal.

1.  Claim for service connection for sleep apnea

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

For purposes of claims for Veterans' benefits, aggravation 
is defined as permanent worsening beyond the natural 
progression expected for the disorder.  See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993).  Temporary or intermittent 
flare-ups of a disease are not sufficient to be considered 
aggravation of a disorder.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Facts and analysis

The Veteran contends that his sleep apnea is either due to 
or aggravated by service-connected disabilities, including 
rhinosinusitis.  The Veteran was afforded VA examination in 
November 2010.  The examiner who conducted the VA 
examination noted that the Veteran had several risk factors 
which increased the likelihood that he would have sleep 
apnea, including the Veteran's obesity.  The Veteran, who is 
approximately 6 feet tall, testified that he weighed about 
220 pounds at the time of diagnosis of sleep apnea in 2009.  
He had gained weight, and weighed about 240 pounds at the 
time of the VA examination in 2010.   The VA examiner opined 
that there was a 50-50 probability that the Veteran's 
rhinosinusitis was related to his obstructive sleep apnea.  
He explained that the rhinitis component of the Veteran's 
service-connected disability increased the risk of 
obstructive sleep apnea by two times.  

For reasons that are less than clear, the RO solicited an 
addendum opinion from the November 2010 examiner.  The June 
2011 revised noted that the Veteran had a neck circumference 
over 17 inches, another risk factor for sleep apnea, along 
with obesity.  The examiner opined that the other risk facts 
the Veteran had for sleep apnea were more likely than the 
Veteran's rhinosinusitis to cause sleep apnea.  The examiner 
therefore opined that service-connected rhinosinusitis was 
less than likely the cause of the Veteran's obstructive 
sleep apnea.

In July 2012, the Veteran's VA primary care provider, TV, 
FNP, provided a clinical opinion on the Veteran's behalf.  
The opinion states that "it is more likely than not" that 
the Veteran's long history of rhinitis and sinusitis, "if 
not the total cause, contributes significantly to his 
obstructive sleep apnea."  In an assessment and plan written 
in October 2012, TV stated "likely his chronic rhinitis 
contributes to his sleep apnea."  The provider reiterated 
this statement in a January 2013 treatment note.  

The Veteran was referred for specialty evaluation (ENT 
consult).  In January 2013, the consulting provider noted 
that the Veteran had chronic rhinitis, inferior turbinate 
hypertrophy, and mild septal deviation.  The provider stated 
that the Veteran's turbinate hypertrophy and septal 
deviation "may contribute to a small degree" to his sleep 
apnea.

At his April 2013 hearing before the Board, the Veteran 
testified to his belief that his sleep apnea had been 
present since his service, because certain symptoms he now 
knew were signs of sleep apnea had been present prior to his 
service separation in 1995.  The Veteran testified that he 
had not specifically sought medical evaluation of snoring 
during service, but did mention it to providers during 
service.  April 2013 Travel Board Hearing Transcript (Tr.) 
pages 8-10.  

The RO concluded that the report of the June 2011 addendum 
opinion, which stated that it was not likely that service-
connected rhinosinusitis was the cause of sleep apnea, was 
more probative than the July 2012 opinion of the primary 
care provider.  The Board interprets the July 2012 opinion 
as an opinion addressing both etiology (causation) and 
aggravation.  The opinion does not specifically state that 
the Veteran's rhinosinusitis aggravates the symptoms of 
sleep apnea.  However, the Board interprets the statement 
that the service-connected disability "contributes" to the 
sleep apnea, "if not the cause," suggests that the provider 
is addressing aggravation.  

The provider again stated, in later treatment notes in 2012 
and 2013, that the Veteran's rhinosinusitis "contributes to 
his sleep apnea."  Since the later notes make it clear that 
the Veteran has a long history of sleep apnea, and trials of 
multiple medications and nasal steroids have failed to 
control the Veteran's allergies or reduce his symptoms, the 
evidence is at least in equipoise to warrant a finding that 
the medical evidence establishes that the Veteran's service-
connected rhinosinusitis is a contributing cause of his 
obstructive sleep apnea.  A July 2013 opinion from WKMcM, 
DO, is consistent with the opinions rendered by TV, FNP. 

Although the positive opinions are fairly equivocal, and 
that there are other factors at play in the cause of his 
sleep apnea, the Board is satisfied that the Veteran's 
obstructive sleep apnea cannot be clearly dissociated from 
his service-connected rhinosinusitis.  In Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court held that when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the Veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  Although Mittleider involved a 
claim for an increased rating rather than a claim for 
service connection, the Board finds that it applies here 
because, as there, the medical professional could not 
necessarily separate the effects of the service-connected 
rhinosinusitis and other non-service-connected conditions on 
the Veteran's obstructive sleep apnea.

2.  Claim for increased rating for rhinosinusitis 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  

The Veteran's rhinosinusitis has been rated by analogy to 
sinusitis and rhinitis, under 38 C.F.R. § 4.97, Diagnostic 
Codes (DCs) 6510 and 6522.  Ratings for several forms of 
chronic sinusitis are provided in the General Rating Formula 
for Sinusitis.  38 C.F.R. § 4.97, DCs 6510 through 6514. 

DC Code 6510, chronic sinusitis, allows for a 10 percent 
rating when there are one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent disability rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

A 50 percent disability rating, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
The note to that provision defines an "incapacitating 
episode" of sinusitis as one that requires bed rest and 
treatment by a physician.  Id. 

Additionally, for allergic or vasomotor rhinitis, without 
polyps, but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side, a 10 percent rating is warranted.  With polyps, a 30 
percent rating is warranted.  38 C.F.R. § 4.97, DC 6522. 

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Facts and analysis

Throughout the pendency of this appeal, treatment notes for 
the Veteran reflect that he complained of headaches and 
nasal congestion.  During VA outpatient treatment in 
February 2008, the Veteran reported sinus pressure, 
stuffiness, without relief from medications.  The Veteran 
reported that he wore a hat to reduce sensitivity of his 
sinuses to temperature changes and air blowing over him.  He 
had used Claritin, but it was not effective to reduce his 
symptoms.  Flunisolide nasal spray was discontinued, as it 
was not effective; nasonex was prescribed.  

At the time of November 2010 VA examination, the Veteran was 
using mometasone nasal spray, with some relief of symptoms, 
as well as nasal saline flushes one to two times per week.  
He reported symptoms averaging one per week, with nasal 
stuffiness, facial pain and pressure, and headaches at least 
one day per week.  There was a "small amount" of non-
purulent mucous in each nostril.  There was no obstruction 
of either nostril.  Radiologic examination disclosed minimal 
bowing of the nasal septum, prominence of the left nasal 
turnbinates, no abnormality of the frontal, ethmoid, or 
sphenoid sinuses, and an equivocal mucous retention cyst in 
the right maxillary sinus.  

In January 2013, the Veteran reported difficulty breathing 
through his nose, pressure, headache, draining down the back 
of the throat, and pain, pressure or headache with cold air 
hitting his head.  Rhinoscopy showed a small septal spur to 
the left and mild deviation, inferior turbinate hypertrophy, 
and no purulence or polyps.  The provider noted that the 
Veteran had tried every standard medication available 
without alleviation of allergies.   

At his April 2013 hearing, the Veteran testified that his 
rhinosinusitis had increased in severity over the years.  He 
testified that he had "a lot of headache and nasal 
congestion."  He stated that he had used many medications 
and sinus cleansers, such as salt water and Nasonex over the 
years, but no medication really works.  He testified that he 
had to cover his head because his allergy symptoms and 
headaches were worse if cold air hit his head.  The Veteran 
testified that his nose was stopped up even at the VA 
examination in 2010 when the examiner stated his nasal 
passages were clear.  He stated that his sinuses were very 
sensitive to cold and temperature changes.  

Rhinitis, as evaluated under DC 6522, provides a compensable 
evaluation only if there is 50 percent obstruction of each 
nasal passage or total obstruction of one nostril.  Each 
diagnostic examination of the Veteran's nose or sinuses, 
including CT scan and rhinoscopy, disclosed that there were 
no polyps and minimal or mild obstruction.  The Veteran 
argued, at his hearing, that his nostril should be 
considered obstructed because he has difficulty breathing 
due to nasal stuffiness and nasal discharge.  However, DC 
6522, by its terms, provides a compensable evaluation only 
if there is an objective, continuous, or fixed obstruction.  
That DC does not appear to encompass nasal discharge or 
other intermittent obstruction as a basis for a compensable 
evaluation.

Sinusitis, as evaluated under DC 6510, is compensable if 
there are three to six non- incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Veteran's outpatient treatment 
records disclose regular and continuous medical evaluation 
for complaints of headaches, nasal stuffiness, pain, and 
drainage during the entire pendency of the appeal.  However, 
no provider or examiner found purulent or crusting drainage 
on objective examination.  

The VA outpatient treatment records demonstrate that the 
Veteran required continuous medication for his service-
connected rhinosinusitis.  Even with medication, his 
complaints of weekly facial pressure, pain, and headaches, 
worsened by air blowing on him or by temperature changes, 
particularly with cold air, continued.  His complaints have 
remained consistent throughout the pendency of the appeal.  
The claim is rated by analogy, but the criteria for the 
analogous disabilities do not encompass the Veteran's 
complaints and symptoms.  The evidence establishes that 
there are objective findings, such as turbinate hypertrophy, 
which are consistent with the Veteran's complaints.  The 
Board finds that the Veteran's consistent complaints, 
together with the objective findings, and the continuous 
need for medications to control allergy symptoms first noted 
in service, warrants a 10 percent evaluation by analogy.

However, the Board finds that an evaluation in excess of 10 
percent is not warranted.  In particular, the lengthy 
medical evidence establishes that the Veteran has not 
required antibiotic treatment for purulent discharge during 
the pendency of the appeal.  The Veteran himself testified 
that his service-connected rhinosinusitis did not prevent 
him from working more than one or two days per year, with 
the exception of one instance in which he had swelling 
around the eyes.  The Board finds that, if the Veteran had 
incapacitating episodes, those symptoms could be evaluated 
under the rating schedule.  The 10 percent evaluation 
assigned by analogy addresses the Veteran's reports and 
testimony that headaches and nasal stuffiness or discharge 
decrease his industrial efficiency at times.  However, the 
Veteran himself acknowledges that his rhinosinusitis 
symptoms, although frequent, are non-incapacitating, an 
evaluation in excess of 10 percent is not warranted.  

Extraschedular Consideration

The Board next considers whether the Veteran is entitled to 
a rating in excess of 10 percent for the service-connected 
rhinosinusitis at issue in this decision.  An extraschedular 
evaluation, that is, an evaluation higher than the assigned 
schedular evaluation, may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  The Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under § 3.321(b)(1) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court additionally held that the Board must address 
referral under § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  See 
Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).  The Court 
has further held that VA was within its discretion to 
interpret § 3.321(b)(1) as limiting consideration for 
extraschedular ratings to individual service-connected 
disabilities and not to multiple service-connected 
disabilities on a collective basis.  See Johnson v. 
Shinseki, 26 Vet. App. 237, 241-45 (2013).

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or 
the RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is 
not required, and the analysis stops.  Id.  If the RO or the 
Board finds that the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

As discussed above, the criteria of the applicable 
Diagnostic Codes, as interpreted by analogy, address the 
symptoms manifested by the Veteran.  In particular, the 
Veteran's complaints of frequent, but non-incapacitating 
headaches, facial pain, pressure, nasal congestion, and non-
purulent drainage, have been considered in the rating 
assigned.  The schedular criteria allow higher ratings based 
on purulent drainage, need for antibiotic treatment, 
incapacitating episodes, or other symptoms not manifested by 
the Veteran during the pendency of the claim.  The clinical 
evidence fails to show that the disability picture created 
by the service-connected rhinosinusitis results in 
exceptional or unusual symptoms or an unusual disability 
picture which is not addressed by analogy.   The Veteran's 
statements and testimony do not set forth any symptom that 
is so unusual that it is not adequately addressed in the 
rating by analogy.  

Furthermore, the Board notes that all symptoms relating to 
each service-connected disability were contemplated in 
evaluating it under the schedular criteria by analogy.  
Consequently, the Board finds that the evidence fails to 
establish that VA's rating schedule is inadequate to fully 
compensate the Veteran's service-connected disabilities.  

If the analysis for extraschedular consideration proceeds to 
the second step, the criteria for proceeding from the second 
step to the third step of the analysis are not met.  In 
particular, the Veteran's rhinosinusitis resulted in no more 
than one incapacitating episode during the pendency of this 
appeal.  The Veteran was hospitalized for treatment of other 
service-connected disabilities and for disorders for which 
service connection is not in effect, but was not 
hospitalized for rhinosinusitis.  The disability does not 
present such marked interference with industrial capability 
as to warrant referral for an extraschedular consideration.  

The preponderance of the evidence is, therefore, against 
finding that referral for extraschedular consideration is 
warranted pursuant to the provisions of 38 C.F.R. § 
3.321(b).  

Finally, although the Veteran has submitted evidence of 
medical disabilities, and made a claim for the highest 
rating possible, he has not submitted evidence of 
unemployability, or claimed to be unemployable.  He has 
repeatedly indicated that he works on a full-time basis.  
The question of entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).


ORDER

The appeal for service connection for sleep apnea is 
granted.

A 10 percent evaluation for rhinosinusitis, but no higher 
evaluation, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.




								(CONT. ON NEXT PAGE)
REMAND

At his 2013 hearing before the Board, the Veteran testified 
that he had locking and instability of both knees, that his 
knees would "give out" and he would stumble.  Tr. 17, 18.  
He also stated that he had problems with coordination, and 
that if he rushed, he would stumble.  The Veteran also 
testified that he had knee braces.  Such is suggestive of a 
worsening of his knee disability

The record shows that the Veteran has several disorders that 
could affect his coordination and ability to ambulate, 
including a spine disorder, foot neuropathy, for which the 
Veteran requires custom orthotics for both feet, and the 
Veteran has been advised that medications he takes may 
affect his coordination, balance, and alertness.  The Board 
also notes that, although knee braces were issued, the 
Veteran told his providers that the braces did not help and 
that he did not use them.  The Board notes that VA examiners 
and providers have noted the Veteran's complaints of knee 
buckling, but have found no objective findings of laxity or 
instability of either knee and have not assigned a diagnosis 
of locking or instability of the knees.  See, e.g., January 
2013 outpatient treatment note ("trial of knee braces, not 
benefit"); June 2012 VA outpatient treatment note 
("Describes buckling and pain with stair climbing and 
descending. . . . MRI of both knees were nondiagnostic. . . 
. No effusion or laxity. . . . . Persistent knee pain 
etiology to be determined.")  

The Veteran is competent to testify that he falls or 
stumbles or has episodes of his knee giving way, but, in the 
absence of medical evidence attributing these occurrences to 
the service-connected knee disabilities, the Board finds 
that additional medical evidence is required to determine 
the cause of the reported manifestations of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical 
records from January 2013 to the present, as 
well as records of any diagnostic 
examinations of the knee conducted in 2012 or 
2013, to include bone scans; do not associate 
duplicate records with the claims files or 
electronic files.

2.  Afford the Veteran an opportunity to 
identify any non-VA provider or treating 
facility.  

3.  Afford the Veteran an opportunity to 
submit or identify any alternative evidence 
which might assist him to substantiate a 
claim that he has instability of the knees, 
to include records from an employer, such as 
sick leave records, safety records, records 
of treatment for any fall, or the like.  

4.  Afford the Veteran VA orthopedic 
examination of knees.  The claims folder and 
a copy of this Remand should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner must indicate that pertinent 
documents in the claims folders were 
reviewed.  The examiner should review VA 
examination reports and treatment records, 
and the Veteran's testimony at his April 2013 
Board hearing.  The Veteran should be asked 
to bring his knee braces, his cane, custom 
orthotics, special shoes, or any other 
devices or special items he uses while 
walking or to assist in ambulation.  

All necessary tests and studies, including 
range of motion studies, should be conducted.  
The report should discuss the examiner's 
objective evaluation for any weakened 
movement of either knee, excess fatigability 
with use, incoordination, painful motion, or 
pain with use, and provide an opinion as to 
how those factors result in any additional 
limitation of function of either knee.  The 
examiner should specifically address the 
Veteran's functional loss in each knee due to 
flare ups and offer an opinion as to whether 
there are additional limits on functional 
ability during flare-ups.

The examiner should then answer the following 
questions:
    
	Is there objective evidence that the 
Veteran experiences buckling, locking, 
instability, subluxation, stumbling or 
incoordination?
	If so, is buckling, locking, 
instability, subluxation, stumbling or 
incoordination due to a service-connected 
right knee disability or a service-connected 
left knee disability?  Are the Veteran's 
reports of knee buckling, locking, 
instability, subluxation, stumbling, or 
incoordination attributable to a disorder 
other than the Veteran's service-connected 
right and left knee disabilities?  
	What diagnoses should be assigned for 
the Veteran's reported buckling, locking, 
instability, subluxation, stumbling or 
incoordination during ambulation?  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of the symptoms attributed to the 
claimed disorder, diagnosed or undiagnosed.  

The examiner must explain the rationale for 
all opinions given.  If any requested opinion 
cannot be provided without resort to pure 
speculation, the examiner should explain why 
the opinion cannot be provided and identify 
information that might assist to provide a 
basis for a non-speculative opinion.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

5.  The directions set forth in this Remand 
and the claims folder should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  
Then, the claims on appeal should be 
readjudicated and the claimant should be 
notified of that adjudication.  If any 
benefit requested on appeal is not granted to 
the claimant's satisfaction, the claimant and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  The 
claimant should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


